DETAILED ACTION
This office action is in response to applicant's communication filed on 11/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1-2, 4-7, 9, 11-12, 14-17, 19 and 21 are amended
Claims 3, 8, 13 and 18, and 22-34 were previously canceled.
Claim 26 is are newly added. 
Claims 1-2, 4-7, 9-17, 19-21, and 24-26 are now pending in this application.
The previously raised objections to claims are withdrawn in view of Applicant's amendments to the claims.

	Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
With respect to arguments on page 16, the Examiner respectfully disagrees with the applicant’s arguments “...Office Action asserts that the "Input: tile house Menlo Park" of Gruber discloses "unsupported semantic slot"...Gruber does not provide that the "unsupported semantic slot" is the last sematic slot in sematic slots corresponding to the Input. Applicant submits that nowhere of Gruber discloses "a last semantic slot 
		The examiner notes that the claim doesn’t appear to describe any criteria or methodology to determine which of the semantic slots of the request is considered to be the last semantic slot. Further, the applicant’s description in para[0067]: “The last semantic slot here refers to a last slot in the lexemes obtained by identifying a voice playing request”, and para[0069]: “For another example, a voice playing request inputs "replay the song," and then semantic slot information of the request "type: song," "song name: this one," "playing request: replay" and the like is obtained. A last semantic slot "playing request: replay" is an unsupported semantic slot...” does not describe what “last slot” means, as the slot “playing request: replay” in the example provided appears to be the first in order of the slots.  
		Given this, Examiner maintains that Gruber (in col.82 Table3) teaches this limitation under the broadest reasonable interpretation of ‘last semantic slot’. As such, the rejection of the claim is maintained.

With respect to arguments on pages 16-17, the Examiner respectfully disagrees with the applicant’s arguments “...Applicant respectfully submits that Gruber does not disclose "calculating a comprehensive priority of matched first and third semantic slots..." and "identifying multimedia matching the first and third semantic slot...”: 
		The examiner notes that the claim doesn’t appear to describe any criteria or method to determine which of the semantic slots of the request is considered to be the first and the third semantic slot. Further, the applicant’s description in For example, a voice playing request inputs "ZXY's 25 song, reggae," and then the semantic slot information of the request "type: song," "singer: ZXY," and "style: reggae" are obtained... it is possible to find songs matching the "type: song" and" singer: ZXY," and songs matching the "type: song" and "style: reggae"...the comprehensive priority of the "type: song" and "singer: ZXY" obtained by calculation based on the weights of the preset slots is lower than that of the "type: song" and "style: reggae,"..." does not describe how to identity which slots are ‘first, second and third’ slots. Given this, Examiner notes that Gruber teaches the limitation under the broadest reasonable interpretation of ‘first, second, third semantic slots’ (in col.66 L7-15, col.67 L33-44 teaches scenario where there is no match for all given constraints/slots and results corresponding to 2 slots: “Restaurant + Greek” having higher precedence than the other two: “Restaurant + San Carlos), col.69 L24-35, and col.71 L1-col.72 L67 teaches slot (food item) having higher priority, and results corresponding to “food item+cuisine” being ranked higher than “food item+proximity” results based on preset weight for other slots).
		As such, the rejection of the claim is maintained.

Claim Objections
Claims 1, 11 and 21 are objected to because of the following informalities:
It appears that the limitation ‘...and a third slot information’ should read ‘...and a third semantic slot information’ to be consistent with rest of the claim language. 
Appropriate correction is required.

Claim Interpretation
The examiner notes that the scope and meaning of “first, second, and third semantic slots” in the limitation “identifying multimedia matching the first and third semantic slot information, in response to the comprehensive priority of matched first and third semantic slots being greater than the comprehensive priority of matched second and third semantic slots” in amended claims 1, 11 and 21 is unclear:
		The claim language doesn’t appear to describe any criteria or method to determine which of the semantic slots of the request is considered to be the first, second and third slot. Further, the applicant’s description in para[0062]: “...the comprehensive priority of the "type: song" and "singer: ZXY" obtained by calculation based on the weights of the preset slots is lower than that of the "type: song" and "style: reggae,..." does not align with the claim language, as the example in para62 appears to convey that the comprehensive priority of first and third slots to be greater than the comprehensive priority of first and second slots, while the claim appears to state that the comprehensive priority of first and third slots is greater than comprehensive priority of the second and third slots. In other words, the amended language does not appear to have support in the specification if the first, second and third slots are intended to correspond to "type," "singer" and "style" respectively, unless interpreted broadly.
		For examination purposes, the Examiner interprets “first and third semantic slots... second and third semantic slots” to refer to any two slots from a set of three or more semantic slots specified in a user request, without depending on the order in which they appear in the request. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-17, 19-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cantolini (US 6,643,620 B1) in view of Gruber (US 8,660,849 B2).

Regarding claim 1,
Cantolini teaches A method for playing multimedia, the method comprising: (in col.1 L7-8: “a voice controlled system… for retrieving audio/video programs”)
receiving a voice playing request inputted by a user; (col.1 L10-13: “receiving… spoken requests... for…retrieving the audio/video programs”) 
matching between a lexeme of the voice playing request and a preset semantic slot to obtain semantic slot information of the request, (col.6 L4-40, Figs.2,3: “...text stream which is output from the speech recognizer 48 is provided to a natural language processor 50, which is primarily responsible for analyzing the text stream and resolving the semantic content and meaning of the spoken request… natural language processor 50 utilizes a plurality of predefined task frames 80 which contain a semantic representation of the tasks associated with the user's spoken request…Each task frame 80 includes a plurality of key word slots 90 for storing the key words which are parsed from the user's spoken request”, “analyzing…resolving the semantic content...of the spoken request” teaches ‘matching between lexeme... preset semantic slot’, “key words…parsed from the user’s spoken request” teaches ‘lexeme of the voice playing request’, “predefined task frames, keyword slots” teach ‘semantic slot’, “selected task frame” teaches ‘semantic slot information...)
the preset semantic slot indicating an attribute of a query, the semantic slot information of the request comprising the semantic slot and content of the voice playing request having the attribute corresponding to the semantic slot; ... and (col.6 L18-40, Figs.2, 3: “predefined task frames” + “keyword slots” teaches ‘semantic slot’, “tasks associated with the user's spoken request’ teaches ‘attribute of a query’, “selected task frame” teaches ‘semantic slot information of the request’, “key words… from the user’s spoken request” teaches ‘content of the voice playing request having the attribute…’)
in response to ...matching between multimedia in the multimedia database and the semantic slot information, determining multimedia used for playing from the multimedia ...matching the semantic slot information of the request...feeding back guiding reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice... (col.5 L31-42, col.6 L35-49, Fig.3: “dialogue manager 60 receives the tagged and formatted words from the natural language processor 50. The dialogue manager 60 is capable of reading and analyzing the task frames and then retrieving records 30 from the multimedia database 20 using the search criteria contained in the selected task frame 80...dialogue manager 60 has the ability to provide output... audible inquiry to the user [‘feeding back reply...’]”, “retrieving records...multimedia database” teaches ‘determining… multimedia...’, “selected task frame” teaches ‘semantic slot information...’; col.7:“...spoken request might be "I would like to record the movie Titanic"...contains several key words...dialogue phase may be necessary with this exemplary request in order to resolve the specifics of which program or movie about the Titanic the user would like...”, col.8: “...dialogue system 16 can query the user...for more specific information in order to fill additional slots...dialogue system 16 knows which questions to ask the user 12 based upon which key word slots 90 within the record request task frame 82 must be filled...if the movie Titanic is scheduled for multiple broadcasts...time slot 100 is empty, the dialogue system 16 may ask the user "At what time would you like to record Titanic?"...rule base 62 assists the dialogue manager 60 in determining which combinations of filled key word slots 90 provide enough information to perform a search within the multimedia database 20”, col.9: “...dialogue manager 60 may provide a confirmation of the user's request as feedback to the user prior to initiating the record function”, col.9 L30-32: “feedback to the user”)
playing the multimedia used for playing; ... playing the identified multimedia corresponding to the ...semantic slot information. (col.9 L33-47: “...spoken request, such as "I would like to watch the Detroit Red 35 Wings vs. Colorado Avalanche hockey game tonight"...natural language processor 50 can fill enough key word slots 90 to permit a search to be performed, and the spoken request fully satisfied by the dialogue manager 60...dialogue manager 60 will complete the search through the A/V library record...and begin playing back the requested program...”)

However, Cantolini does not explicitly teach “…in response to partially matching between the multimedia in the multimedia database and the semantic slot information of the request, determining multimedia used for playing from the multimedia partially matching the semantic slot information of the request based on a comprehensive priority of matched semantic slots in the semantic slot information of the request, and feeding back guiding reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice based on the matched semantic slots, unmatched semantic slot and the determined multimedia used for playing; in response to the multimedia in the multimedia database matching part of semantic slots in the semantic slot information of the request and a last semantic slot in semantic slots in the semantic slot information of the request being an unsupported semantic slot, determining a nonexistence of multimedia used for playing, and feeding back last-ditch reply information to the voice playing request by voice; and... wherein the semantic slot information of the request corresponds to at least a first semantic slot information, a second semantic slot information, and a third slot information, wherein the semantic slot information comprises at least a type, a singer, and a style, wherein in response to determining that there is no multimedia that matches both the first, second, and third semantic slot information, the method further comprises: calculating a comprehensive priority of matched first and third semantic slots and a comprehensive priority of matched second and third semantic slots based on preset weights of the first, second, and third semantic slots, wherein the first, second, and third semantic slots respectively correspond to the first, second, and third semantic slot information, and each semantic slot has a preset weight; identifying multimedia matching the first and third semantic slot information, in response to the comprehensive priority of matched first and third semantic slots being greater than the comprehensive priority of matched second and third semantic slots; playing feedback for the user indicating that no multimedia was found that corresponds to the first, second, and third semantic slot information, but that multimedia was found corresponding to the first and third semantic slot information; and playing the identified multimedia corresponding to the first and third semantic slot information.”

Gruber teaches …in response to partially matching between the multimedia in the multimedia database and the semantic slot information of the request, determining multimedia used for playing from the multimedia partially matching the semantic slot information of the request based on a comprehensive priority of matched semantic slots in the semantic slot information of the request, and (in col.65 L55-67: “…some constraints may be required constraints…features are used to select and order items offered to the user-these features are called selection criteria…multiple criteria may compete and constraints may match partially…”; col.67 L33-44: “...If there are no items that meet the constraints, assistant 1002 offers 4712 ways to relax the constraints. For example, assistant 1002 may relax the constraints from lowest to highest precedence, using a filter/sort algorithm...if there are items that meet some of the constraints, then assistant 1002 may paraphrase the situation ( outputting, for example, "I could not find Recommended Greek restaurants that deliver on Sundays in San Carlos. However, I found 3 Greek restaurants and 7 Recommend restaurants in San Carlos.")” teaches determining data partially matching with slots in request; col.69 L25-35: “…a priori precedence ordering is domain-specific...”; col.70L25-col.72L67, specifically, col.71: “…Consider the set of user-specified criteria as highest precedence, then one or more remaining criteria in their a priori precedence ...if the a priori precedence is (availability, cuisine, proximity, rating), and the user gives constraints on proximity and cuisine, then the sort precedence is (cuisine, proximity, availability, rating)...If the choice set was obtained by relaxing constraints, then one or more of the fully matching items are at the top of the list, then the partially matching items...if there were only two Italian restaurants in San Francisco, then the available one would be shown first, then the unavailable one. Then the rest of the restaurants in San Francisco would be shown, sorted by availability and rating” teaches ‘partially matching...based on comprehensive priority (“sort precedence”)’, “a priori precedence” teaches ‘preset weight’, “specified criteria” teaches ‘matched semantic slot’, “selection class, criteria, constraints” teach ‘semantic slot information...’; col.24 L53-56, Figs.1,48: “entity/music/movie” teaches ‘multimedia’, “Domain entity databases” teaches ‘multimedia database’)
	feeding back guiding reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice based on the matched semantic slots, unmatched semantic slot and the determined multimedia used for playing;(col.67 L33-44: “...assistant 1002 may paraphrase the situation (outputting, for example, "I could not find Recommended Greek restaurants that deliver on Sundays in San Carlos. However, I found 3 Greek restaurants and 7 Recommend restaurants in San Carlos.")” teaches guiding reply/feedback based on matched/unmatched slots; col.73 L60- col.75 L20: “...user may ask for "cheap fast food French restaurants within walking distance rated highly"...there may not be any...assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed... In the conversational dialog model of the present invention, the paraphrase is what assistant 1002 outputs after the user's input...(for example, paraphrase 4003 in FIG. 40) or summary of the results to follow (for example, list 3502 in FIG. 35)…explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of under- and over-constrained requests)”; “under/over constrained requests” teaches requests with unmatched or partially matching semantic slot)
	in response to the multimedia in the multimedia database matching part of semantic slots in the semantic slot information of the request and a last semantic slot in semantic slots in the semantic slot information of the request being an unsupported semantic slot, determining a nonexistence of multimedia used for playing, and feeding back last-ditch reply information to the voice playing request by voice; and (in col.82 Table3: “Input: Indonesian food in Menlo Park, # Results:0, Results Summary: Sorry, I can't find any Indonesian restaurants near Menlo Park. You could try other cuisines or locations” teaches ‘determining…non-existence of multimedia...’; “Input: tie house Menlo Park” teaches ‘unsupported semantic slot’; “Indonesian”, “Menlo Park” (criteria, constraint) teach ‘semantic slot information...’; FIG.34, col.67 L44-48: “no items that match any constraints…” teaches ‘nonexistence...’; col.82 Table3: “Sorry I don’t know about ‘tie house’…”; col.67 L44-48: “Sorry, I could not find any restaurants in Anytown, Tex. You may pick a different location”; It is evident that feedback is provided ‘by voice’)
	wherein the semantic slot information of the request corresponds to at least a first semantic slot information, a second semantic slot information, and a third slot information, wherein the semantic slot information comprises at least a type, a singer, and a style, (in FIG.48: “movie/concert/CD” teach ‘type’, “band members/artist” teach ‘singer’, “music/genre” teach ‘style’, cols.67-68: “...Greek restaurants that deliver on Sundays in San Carlos... Italian restaurants in San Jose...” and Tables1, 3 provide examples/requests comprising at least three criteria/constraints (‘semantic slot information’))
	wherein in response to determining that there is no multimedia that matches both the first, second, and third semantic slot information, the method further comprises: calculating a comprehensive priority of matched first and third semantic slots and a comprehensive priority of matched second and third semantic slots based on preset weights of the first, second, and third semantic slots, wherein the first, second, and third semantic slots respectively correspond to the first, second, and third semantic slot information, and each semantic slot has a preset weight; identifying multimedia matching the first and third semantic slot information, in response to the comprehensive priority of matched first and third semantic slots being greater than the comprehensive priority of matched second and third semantic slots; (in col.66 L7-15: “...assistant 1002 performs constrained selection by taking as input an ordered list of criteria, with implicit or explicit constraints on at least one, and generating a set of candidate items with salient feature...first, identify a selection class, then identify the important selection criteria, then specify constraints...search through instances in order of best-fit to find acceptable items.... ”, col.67 L33-44: “...If there are no items that meet the constraints, assistant 1002 offers 4712 ways to relax the constraints. For example, assistant 1002 may relax the constraints from lowest to highest precedence, using a filter/sort algorithm...if there are items that meet some of the constraints, then assistant 1002 may paraphrase the situation ( outputting, for example, "I could not find Recommended Greek restaurants that deliver on Sundays in San Carlos. However, I found 3 Greek restaurants and 7 Recommend restaurants in San Carlos.")” teaches scenario where there is no match for all given constraints/slots and results corresponding to 2 slots: “Restaurant + Greek” having higher precedence than the other two: “Restaurant + San Carlos. This teaches identifying results matching combination of 2 slots with higher comprehensive priority than other slot combinations; Also col.69 L24-35: “...some criteria may matter more than others in the filter and sort...those criteria selected by the user are given higher precedence than others, and there is a default ordering over one or more criteria...there is a meaningful a priori precedence...may be more important for a restaurant to be close than to be inexpensive...a priori precedence ordering is domain-specific. The model allows for user-specific preferences to override the domain defaults...”, col.71 L1-col.72 L67: “...if the a priori precedence [‘preset weight’] is (availability, cuisine, proximity, rating), and the user gives constraints on proximity and cuisine, then the sort precedence [‘comprehensive priority’] is (cuisine, proximity, availability, rating)... if the user gave constraints on cuisine, proximity, recommendation, and food item, and there were no fully matching items, the user could say that food item was more important than recommendation level and change the mix so the desired food item matches were sorted to the top...” teaches slot (food item) having higher priority, and results corresponding to “food item+cuisine” being ranked higher than “food item+proximity” results based on preset weight for other slots (sort precedence: cuisine, proximity, availability, rating), “...Name may be used as a constraint to handle the case where someone mentions the restaurant by name, e.g., find one or more Hobee's restaurants near Palo Alto...one or more items may match the name, and may be sorted by proximity (the other specified constraint ...” teaches slot (Name) having higher priority)
	playing feedback for the user indicating that no multimedia was found that corresponds to the first, second, and third semantic slot information, but that multimedia was found corresponding to the first and third semantic slot information; and playing the identified multimedia corresponding to the first and third semantic information. (col.67 L33-44: “I could not find Recommended Greek restaurants that deliver on Sundays in San Carlos. However, I found 3 Greek restaurants and 7 Recommend restaurants in San Carlos...” teaches feedback indicating no data corresponding to all slots were found, ...paraphrase is what assistant 1002 outputs after the user's input...or summary of the results to follow...explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of under- and over-constrained requests)”, col.83 Table3-contd: “Input/romantic restaurant in palo alto... # Results/0... Results Summary/Here are restaurants near Palo Alto. Searching reviews did not find any described as romantic...” teach feedback indicating no data corresponding to all slots were found, but data corresponding to 2 slots: restaurant + Palo Alto were found and displayed; col.17: “Examples of different types of output data/information which may be generated by intelligent automated assistant 1002 may include,...Invoking other applications on a device, such as ...playing media...” teaches system able to play multimedia matching multiple slots in a similar way)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber, and enable Cantolini to determine combination of multimedia results matching plurality of pieces of information satisfying a semantic slot, feedback combination results by voice, further feedback guiding reply and/or recommendation to the user based on degree of match (partially, unsupported slot, first and third slots etc.) between multimedia in the multimedia database and semantic slot information of the request, as doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by Gruber, col.14 L40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Regarding claim 2,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: determining, in response to completely matching between the multimedia in the multimedia database and the semantic slot information of the request, the multimedia used for playing based on the multimedia completely matching the semantic slot information of the request, (in col.70 L59: “get N results at strong match” teaches ‘completely matching’; also col.71 L15-28: “if a choice set was obtained without relaxing constraints…”, “criteria”, “constraints” teaches ‘semantic slot information of the request’, also see FIG. 34; col.24 L53-56 and Figs.1,7: “domain entity databases… entities in the domain” teaches ‘multimedia...database’)
and feeding back the reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice (col.74 L32-67: “In the conversational dialog model of the present invention, the paraphrase is what assistant 1002 outputs after the user's input, as a preface (for 35 example, paraphrase 4003 in FIG. 40) or summary of the results to follow (for example, list 3502 in FIG. 35)…. explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions”; also see col.61 L47-49; It is evident that the feedback is provided ‘by voice’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber, as doing so would enable Cantolini to feedback guiding reply and/or recommendation to the user based on degree of match between multimedia in the multimedia database and semantic slot information of the request. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col.14 L40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Regarding claim 4,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: determining in response to no matching between the multimedia in the multimedia database and the semantic slot information of the request and an expression of the voice playing request failing to comply with a predetermined rule, a non-existence of multimedia used for playing (in col.67 L44-45: “no items that match any constraints” and col.83 Table3-continued: “# Results”~“0” teaches ‘no matching…’; col.76 L60 – col 78 L14: “unmatched input”, “task is unknown”, “unrecognized phrase” teaches ‘expression… failing to comply with a predetermined rule’, “criteria” and “constraints” teaches ‘semantic slot information of the request’, also see FIG. 34; col.24 L53-56 and Figs.1,7: “domain entity databases… entities in the domain” teaches ‘multimedia...database’)
and feeding back instructing reply information on the expression of the voice playing request by voice (col.83 Table3-continued: “I couldn’t find… Could it go by a different name or…”; It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable feeding back instructing reply information based on no match between multimedia in the database and semantic slot information of the request. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col.14 L40-54), and enable the system to perform active input elicitation and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Regarding claim 5,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: determining, in response to no exactly matching between the multimedia in the multimedia database and the semantic slot information of the request and based on inferred semantic slot information obtained from the semantic slot information of the request, the multimedia used for playing, (in col.88: L28-37: “no exactly matching” teaches ‘weakly matched’, “infers constraint values” teaches ‘inferred semantic slot’, “criteria” and “constraints” teaches ‘semantic slot information of the request’, also see FIG. 34; col.24 L53-56 and Figs.1,7: “domain entity databases… entities in the domain” teaches ‘multimedia...database’)
and feeding back inferred reply information to an expression of the voice playing request and/or recommendation information of the multimedia used for playing by voice (col.88 L19-37: “it might tell the user “I assumed you meant...”” teaches ‘feeding back inferred reply..’; col.82 Table3 & col.83 Table3-conitnued: “Results Summaries”; It is evident that the feedback is provided ‘by voice’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback inferred reply information based on no exact match between multimedia in the database and semantic slot information of the request. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, Gruber, col.23 L50-52).

Regarding claim 6,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: determining, in response to no matching between the multimedia in the multimedia database and the semantic slot information of the request and the semantic slot information of the request comprising an unsupported semantic slot, a non-existence of multimedia used for playing, (in col.82 Table3: “Input: Indonesian food in Menlo Park, # Results:0, Results Summary: Sorry, I can't find any Indonesian restaurants near Menlo Park. You could try other cuisines or locations” teaches ‘determining… non-existence of multimedia..’; “Input: tie house Menlo Park” teaches ‘unsupported semantic slot’; “Indonesian”, “Menlo Park” (criteria, constraint) teaches ‘semantic slot information...’, also see FIG. 34; col.67 L44-48: “no items that match any constraints…” teaches ‘non-existence...’; col.24 L53-56 and Figs.1, 7: “domain entity databases… entities in the domain” teaches ‘multimedia...database’)
and feeding back last-ditch reply information to the voice playing request by voice (col.82 Table3: “Sorry I don’t know about ‘tie house’…”; col.67 Sorry, I could not find any restaurants in Anytown, Tex. You may pick a different location”; It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback last-ditch reply information based on matching between multimedia in the database and semantic slot information of the request or no matching between multimedia in the database and semantic slot information of the request comprising an unsupported semantic slot. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col.14 L40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Regarding claim 7,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: determining, in response to a probability of similarity matching between the multimedia in the multimedia database and the semantic slot information of the request being greater than a predetermined threshold, multimedia including the probability of similarity matching between the multimedia and the semantic slot information of the request greater than the predetermined threshold being the multimedia used for playing, (in col.70 L20-23 “matching and default thresholds” teaches ‘predetermined threshold’; col.74 L21-22: “best fitting items” teaches ‘determining… multimedia including the probability of similarity matching… greater than the predetermined threshold’, col.83 Table3-continued: “best matches”, “criteria, constraint” teaches ‘semantic slot information...’, also see FIG. 34; col.24 L53-56 and Figs.1,7: “domain entity databases… entities in the domain” teaches ‘multimedia...database’)
and feeding back, based on the semantic slot information of the request and multimedia completely matching the semantic slot information of the request, advising reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice (col.82 Table3: “Did you mean…” teaches ‘feeding back... advising reply information…’; col.83 Table3-continued: “Here are the best matches…” teaches ‘feeding back recommendation’; It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback advising reply information based on a probability of similarity matching between multimedia in the database and semantic slot information of the request being greater than a predetermined threshold. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with Gruber, col.14 L40-54), and enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Regarding claim 9,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: determining, in response to the semantic slot information of the request indicating playing favorite multimedia of a user and based on historical preference data of the user, the multimedia used for playing, (in col.24 L32-37: “In at least one embodiment, the sources of constraints on user input…are one or more of the various models and data sources that may 35 be included in assistant 1002, which may include, but are not limited to, one or more of the following ( or combinations thereof)…” to col.25 L5-10: “Long term personal memory 1054, which may be used to suggest matching items from long term memory... (e.g., "favorite" restaurants, movies…)”, “favorite movies” teaches ‘favorite multimedia’; “long term personal memory 1054” teaches ‘historical preference data’; “constraints, data sources” teaches ‘semantic slot information of the request’)
and feeding back one or more of the following information items by voice: the reply information to the voice playing request, recommendation information of the multimedia used for playing, and guiding information on an expression of preferences (col.54 L1-4: “speech output” teaches ‘feeding back… by voice’; col.53 L58-63: “domain specific data results” teaches ‘recommendation information’; col.83 Tab.3-continued and col.85 Tab.4-continued: “Any other preferences” teaches ‘guiding information on an expression of preferences’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to recommend multimedia for playing based on the historical preference data of the user. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col.14 L40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Regarding claim 10,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: feeding back, in response to a lexeme of the voice playing request not matching a semantic slot, last-ditch reply information to the voice playing request and/or instructing reply information on an expression of the voice playing request by voice (in col.67 L44-49: “no items that match any constraints” teaches ‘not matching a semantic slot’, “Sorry, I could not find…” teaches ‘feeding back… last-ditch reply’, “You may pick a different location” teaches ‘instructing reply’; col.39 L11-21: “semantic parse results” teaches ‘lexeme of the voice playing request’, It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback last-ditch reply information to user in response to a lexeme of the user request not matching a semantic slot. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col.14 L40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 15,
		Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons. 

Regarding claim 16,
		Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Regarding claim 20,


Regarding claim 21,
Claim 21 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 26,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Gruber further teaches The method according to claim 1, wherein the method further comprises: in response to the semantic slot information of the request comprising a first piece of information satisfying a semantic slot and a second piece of information satisfying the same semantic slot, determining a combination of results of multimedia in the multimedia database individually matching the plurality of the pieces of information satisfying the same semantic slot, (in cols. 77-78: Table below teaches that more than one binary constraint and more than one modifier verb phrase (such as, movies that "star Billy Bob Thornton") can be specified within adjective clauses, in relation to the specific class (movie) within a query/request, using the "that...and" variant. This suggests that the query could include multiple modifier verb phrases of the same type, such as, “movies that “star actor-A” and “star actor-B””. Binary constraint and modifier teaches ‘request comprising plurality of pieces of information satisfying a same semantic slot’)
using the combination as the multimedia for playing, and (col.49 L5-15: “determine which services may meet the user’s request… monitor and gather results from multiple services...” teaches combining results related to semantic slot information of the request; col.24 L53-56 and Figs.1,7: “domain entity databases… entities in the domain” teaches ‘multimedia...database’; FIGS. 34, 45-46 and col.64 L34-64: “selection class, criteria, constraint” teaches ‘semantic slot information...’)
feeding back reply information of the combination to the voice playing request by voice; (col.49 L22-28: “Output the result… unifies the results from the various services…”; col.54 L1-4: “speech output” teaches ‘by voice’) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback reply information to user in response to a lexeme of the user request matching plurality of pieces of information satisfying the same semantic slot. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col.14 L40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col.23 L50-52).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cantolini in view of Gruber and Johnson (US 2017/0091428 A1).

Regarding claim 24,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini does not explicitly teach “The method according to claim 1, further comprising: in response to determining that multimedia matches the semantic slot information, determining whether copyright use of the multimedia is allowed; and in response to determining that copyright use of the multimedia is not allowed, informing the user that the multimedia is not available due to copyright.”
However, Johnson teaches ...in response to determining that multimedia matches the semantic slot information, determining whether copyright use of the multimedia is allowed; and in response to determining that copyright use of the multimedia is not allowed, informing the user that the multimedia is not available due to copyright. (para [0017] teaches detecting if device/application has accessed copyrighted content, such as videos, audio clips; paras [0025-26]: “The analysis engine 203 is responsible for providing an automated process for extracting the semantics of any interactions with external media servers and traversing their database to recover media sources that might be unlicensed content... content manager 201 can then determine if the application is accessing unlicensed content by comparing... extracted URLs...to a whitelist dataset of sources that serve known licensed content. The whitelist dataset of the sources that serve licensed content can be pre-defined or received, on demand from the owner of the copyrighted content... content manager 201 can raise an alert if the application is accessing unlicensed content...using at least one of a visual and audio mechanism. For example, the content manager 201 can send an alert in a format such as ...pop-up notification, a SMS...a pre-recorded voice message...” teaches informing user that the extracted URL/corresponding content is not accessible due to copyrights)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Johnson and enable Cantolini to determine if content is copyrighted and inform the user that the content cannot be accessed due its copyright, as doing so would ensure users do not access copyrighted content without authorization from the owner of the content to view and/or access the content. (Johnson, para 0017).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cantolini in view of Gruber and Kryze (US 2004/0054541 A1).

Regarding claim 25,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini does not explicitly teach “The method according to claim 1, wherein the semantic slot information corresponds to a musical instrument type, and wherein the multimedia is matched according to a musical instrument type.”
However, Kryze teaches ...wherein the semantic slot information corresponds to a musical instrument type, and wherein the multimedia is matched according to a musical instrument type. (in para [0015] “...index is created for retrieving the media file that includes speech recognition grammars generated from contents of the media file header 124..., and/or supplemental information 127, such as genre, credits (song writers, band members, producers), and/or or trivia (video shoot location, country of origin, types of musical instruments) provided, for example, by EAG 120” teaches musical instrument type being one of the semantic categories used to match and retrieve multimedia)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Kryze and enable Cantolini to incorporate musical instrument type as one of the semantic slots when matching multimedia, as doing so would enable creating speech recognition grammars that assist in a speech driven search for music files in a manner that is intuitive to users (Kryze, para 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peng (US 2015/0012271 A1) discloses a system and method that enable automatic speech recognition using domain knowledge.
Tran (US 2017/0293610 A1) discloses a system and method for providing automated voice assistance for a user.
Cristo (US 2007/0033005 A1) discloses a system and method for processing speech and non-speech communications of natural language questions and/or commands.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


/POLINA G PEACH/Primary Examiner, Art Unit 2165